Citation Nr: 0113094	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  97-13 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disability.

2.  Entitlement to an increased rating for varicose veins of 
the left lower extremity, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision by the 
RO that increased the rating for varicose veins of the left 
lower extremity from zero to 10 percent.  By rating action of 
March 1993, the hearing officer increased the rating for 
varicose veins of the left lower extremity to 20 percent.  
This matter is also on appeal from an April 1996 rating 
decision by the RO that, among other things, denied an 
application to reopen a previously denied claim of service 
connection for a psychiatric disability (then characterized 
as a nervous condition).  The veteran testified at hearings 
at the RO in November 1992 and May 1997.  Previously, this 
case was before the Board in February 2000 when it was 
remanded to schedule the veteran for a hearing before a 
member of the Board.  Such a hearing was conducted in 
January 2001.

When the veteran testified at a hearing before a member of 
the Board in January 2001, he raised the issue of entitlement 
to service connection for varicose veins of the right lower 
extremity.  This issue has not yet been addressed by the RO 
and is referred for appropriate action.  (The RO should take 
note that this question was previously addressed in August 
1999.)  


REMAND

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the 
RO's action, the Board must initially address the question of 
whether "new and material" evidence has been presented 
sufficient to reopen the claim of service connection for a 
psychiatric disability.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).  (This is so because the claim 
was previously denied by action taken in May 1985.  That same 
month, the RO notified the veteran of that decision, but he 
did not initiate an appeal within the one-year period 
allowed.  Consequently, the prior denial is final and may be 
reopened only on the presentation of new and material 
evidence.  38 C.F.R. §§ 19.129, 19.192 (1984); 38 C.F.R. 
§ 3.156(a) (2000).)

In September 1998, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued an opinion that 
overturned the test for materiality established by the United 
States Court of Appeals for Veterans Claims (Court) in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

A review of the record in the present case reveals that the 
RO employed the now-invalidated Colvin test when addressing 
the veteran's claim to reopen.  In its April 1996 decision, 
March 1997 statement of the case (SOC), and July 1998 
supplemental statement of the case (SSOC), the RO stated 
that, "[t]o justify a reopening of a claim on the basis of 
new and material evidence, there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  (emphasis added).

The Court has held that, when the Board proposes to address 
in its decision a question that has not yet been addressed by 
the RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the SOC and/or SSOC fulfills the 
regulatory requirements.  See 38 C.F.R. § 19.29 (2000).  If 
not, the matter must be remanded in order to avoid prejudice 
to the claimant.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

In this regard, the Board notes that this is the first time 
that the veteran has been notified that his application to 
reopen will be considered only under the definition of 
materiality set forth in 38 C.F.R. § 3.156(a), without 
reference to the test set out in Colvin.  He has not been 
afforded an opportunity to present argument and/or evidence 
on the matter of why his claim should be reopened under 
38 C.F.R. § 3.156(a); nor has he been provided a SOC or SSOC 
which reflects consideration of the 38 C.F.R. § 3.156(a) 
standard for materiality alone, without reference to the 
Colvin "change in outcome" test.  Consequently, in order to 
ensure him full due process of law and to avoid the 
possibility of prejudice, the Board will remand the matter to 
the RO.  38 C.F.R. § 19.9 (2000).

Moreover, during the pendency of this appeal, there has been 
a significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099-2100 (2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The act contains a number of sections, including a section 
that revises and expands the duty to assist found in 
38 U.S.C.A. § 5107(a) (West 1991) and that is to be codified 
at 38 U.S.C. § 5103A under the heading "Duty to assist 
claimants."  Subsection (f) of new § 5103A provides that 
"[n]othing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in section 5108 of this title [38 U.S.C.A. § 
5108]."  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2098 (emphasis added).  

Section 3(a) of Pub. L. No. 106-475 also contains other 
sections, which are to be codified at 38 U.S.C. §§ 5102 and 
5103, that do not appear to fall within the ambit of new § 
5103A(f).  Subsection (b) of new § 5102 provides:  

If a claimant's application for a benefit 
under the laws administered by the 
Secretary is incomplete, the Secretary 
shall notify the claimant and the 
claimant's representative, if any, of the 
information necessary to complete the 
application.  

New section 5103, "Notice to claimants of required 
information and evidence," provides in pertinent part as 
follows:  

(a) Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.  (Emphasis added.)  

It is not wholly clear what Congress intended with respect to 
applications to reopen.  It would seem clear that the new 
duty-to-assist provisions do not apply until new and material 
evidence is submitted to reopen a previously and finally 
denied claim.  This seems all the more the case when it is 
considered that the issue of new and material evidence is 
jurisdictional for the Board.  See Barnett, supra.  On the 
other hand, the new law seems to suggest that some limited 
duties devolve on VA even in the context of an application to 
reopen, since the language of the new § 5103A(f) seems to 
apply only to the new duty-to-assist section itself.  
"[W]here Congress includes particular language in one 
section of a statute but omits it in another section of the 
same Act, it is generally presumed that Congress acts 
intentionally and purposely in the disparate inclusion or 
exclusion."  Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552, 
556 (1994), quoting Russello v. United States, 464 U.S. 16, 
23 (1983) (internal quotation marks omitted).  

Of course, the reference to new § 5103A in the language of 
new § 5103(a) quoted above is problematical, but could be 
construed as merely requiring the Secretary to inform a 
claimant who is attempting to reopen that the duty to assist 
under new § 5103A does not apply until the claimant submits 
new and material evidence.  However, the Secretary would 
still have the duty under new § 5103(a) to notify him of 
"any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim."  Cf. Ivey v. Derwinski, 2 Vet. App. 
320, 322 (1992) (veteran was prevented from presenting new 
and material evidence by VA's failure to assist him in 
developing his "prospective reopened claim" for service-
connected disability).  A statute must be construed, if at 
all possible, to give effect and meaning to all its terms and 
to avoid rendering any portions meaningless or superfluous.  
Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000).  For 
that reason, the fact that the term "claimant" is broadly 
defined in new 38 U.S.C. § 5100 to seemingly include those 
filing applications to reopen does not change the conclusion 
herein that the duty-to-assist provisions of new § 5103A do 
not apply to applications to reopen.  If the duty-to-assist 
provisions of new § 5103A were held to apply even to such 
applications, the prohibition set forth in new § 5103A(f) 
would be superfluous.  Since the provision restates existing 
law with respect to applications to reopen, there would be no 
need to include the provision in the new law unless Congress 
intended to apply it to the new § 5103A duty-to-assist 
provisions.  

In these circumstances, and because the RO has not yet 
considered the veteran's case in light of the Veterans Claims 
Assistance Act of 2000, the Board concludes that further 
limited development of the claim to reopen is necessary. 

Turning to the issue of an increased rating, the Board notes 
that the criteria for rating cardiovascular disabilities, 
including varicose veins, were amended on two occasions 
during the pendency of the veteran's appeal.  The first 
amendment to those criteria became effective on January 12, 
1998.  62 Fed. Reg. 65,207-65,224 (Dec. 11, 1997).  The 
second amendment became effective on August 13, 1998.  
63 Fed. Reg. 37,778-37,779 (July 14, 1998).  According to the 
Court, when a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas, 1 Vet. App. at 
308.  Consequently, consideration of the veteran's case 
requires that the Board look at each set of rating criteria.  
Id.  (The Board notes that the veteran was advised of the new 
criteria when a June 1999 SOC was issued.)

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  That 
action should include, among other things, scheduling the 
veteran for a VA examination.  This is so because, when the 
veteran testified at a hearing before a member of the Board 
in January 2001, he indicated that his varicose veins of the 
left lower extremity had worsened since the most recent VA 
examination in November 1998.  Under such circumstances, 
another examination is required.  Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (where an appellant reports worsening 
after a VA examination, another examination should be 
conducted); 38 C.F.R. §§ 3.327, 4.2, 19.9 (2000).

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  This action should include 
reasonable steps to inform the veteran of 
any information, and any medical or lay 
evidence, not previously provided that is 
necessary to substantiate his application 
to reopen a previously and finally denied 
claim of service connection for a 
psychiatric disability.

2.  If evidence is received that is found 
to be new and material under 38 C.F.R. 
§ 3.156(a) with respect to the 
psychiatric disability claim, the RO 
should reopen the claim.  Following any 
further indicated development consistent 
with the Veterans Claims Assistance Act 
of 2000, the RO should adjudicate the 
claim on a de novo basis without regard 
to the finality of any prior 
determination.  In so doing, the RO 
should review the claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.

3.  The RO should ask the veteran to 
provide information regarding any 
evidence of recent evaluation of service-
connected varicose veins that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2000).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  After the above-requested development 
has been completed, the RO should review 
the claims files and undertake any 
additional development deemed warranted, 
including scheduling the veteran for a VA 
vascular examination to assess the 
severity of his service-connected 
varicose veins of the left lower 
extremity.  Findings should be made so 
that both old and new rating criteria may 
be applied.  The claims folders, with any 
evidence obtained pursuant to the request 
above, must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should indicate whether the 
veteran's condition is symptomatic; 
whether there are palpable or visible 
varicose veins; whether the varicosities 
involve the superficial veins below the 
knee only, or the superficial veins both 
above and below the knee; whether there 
is involvement of the long saphenous and, 
if so, whether the varicosities of that 
vessel are generally less than one 
centimeter in diameter, are greater than 
one but less than two centimeters in 
diameter, or are more than two 
centimeters in diameter; whether there is 
secondary involvement of the deep 
circulation, as demonstrated by 
Trendelenburg's and Perthe's tests; 
whether there is evidence of stasis 
pigmentation, subcutaneous induration, 
eczema, and/or ulceration and, if so, 
whether such pigmentation, induration, 
eczema, and/or ulceration is intermittent 
or persistent in nature; whether there is 
marked distortion and/or sacculation of 
the affected vessels; whether there is 
evidence of pain, aching, cramping, 
and/or fatigue and, if so, whether such 
discomfort is intermittent or constant, 
and whether it occurs at rest, after 
prolonged standing or walking, or upon 
exertion; and whether there is scarring 
and, if so, whether any of the noted 
scars, surgical or otherwise, are tender 
and painful on objective demonstration, 
poorly nourished and subject to repeated 
ulceration, or otherwise causative of 
limitation of function.  If the condition 
is manifested by edema, the examiner 
should indicate whether the edema is 
intermittent or persistent in nature, and 
whether it can be properly characterized 
as massive and board-like.  The examiner 
should also indicate whether symptoms of 
edema, aching, and/or fatigue, if 
present, are either completely or 
partially relieved by elevation of the 
extremity or by use of compression 
hosiery.  A complete rationale for all 
opinions should be provided.

5.  The RO should ensure that the 
examination report complies with this 
remand.  If the report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.

6.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled as appropriate, the RO 
should re-adjudicate the claims.  With 
respect to the increased rating claim, 
the RO should re-adjudicate the claim 
based on both the old and new criteria 
for rating cardiovascular disabilities, 
with application of those criteria that 
are more favorable to the veteran.  If 
any benefit sought is denied, a SSOC 
should be issued.  The SSOC should refer 
to 38 C.F.R. § 3.156(a) as the sole 
definition of new and material evidence.  
If the veteran does not appear for a 
scheduled VA vascular examination, the 
SSOC should specifically refer to the 
provisions of 38 C.F.R. § 3.655 (2000) 
and explain the effect of this regulation 
on the veteran's claim for an increase.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folders should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


